Citation Nr: 0822312	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  05-35 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.	Entitlement to service connection for diffuse arthralgia 
(claimed as joint and muscle pains) including as due to 
an undiagnosed illness due to environmental exposures 
during service in Southwest Asia.

2.	Entitlement to service connection for migraine 
headaches, including as due to an undiagnosed illness 
due to environmental exposures during service in 
Southwest Asia.

3.	Entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome (IBS).

4.	Entitlement to an effective date earlier than August 1, 
2003, for the grant of service connection for IBS.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran served in the Rhode Island National Guard from 
February 1990 to May 1995, during which he had periods of 
active and inactive duty for training (ADUTRA and IADT), with 
ADUTRA from August to December 1990 and active duty from 
January to May 1991, and served in Southwest Asia from 
February to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.  

The veteran initially appealed an August 2004 rating decision 
that, in pertinent part, denied his claim for service 
connection for IBS.  However, in a November 2006 rating 
action, the RO granted service connection for IBS.  That 
action represents a full grant of the benefits sought 
regarding the veteran's service connection claim.  He then 
perfected an appeal as to the initial disability rating 
assigned to his service-connected IBS, and the effective date 
of the grant of service connection.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran has diffuse 
arthralgia (claimed as joint and muscle pains) or a medically 
unexplained multisymptom illness, as due to any period of 
active military service, and it is not otherwise due to an 
undiagnosed illness.

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's post-service complaints of 
migraine headaches have been attributed to a known clinical 
diagnosis of migraine, and the objective medical evidence of 
record demonstrates that such diagnosed migraine headaches 
are not related to any period of active military service, and 
are not otherwise due to an undiagnosed illness..

3.  The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected IBS is 
manifested by no more than moderate disability with one or 
two loose bowel movements daily and crampy abdominal 
discomfort frequently relieved by the movements, and is 
reflective of less than severe disease with diarrhea or 
alternating diarrhea and constipation with more or less 
constant abdominal distress.

4.  A May 1999 rating action denied the veteran's claim for 
service connection for Meckel's diverticulum; the veteran was 
notified of the RO's determination, did not appeal, and the 
decision became final.

5.  On August 1, 2003, the veteran filed a request to reopen 
his claim and sought service connection for gastrointestinal 
and irritable bowel symptoms and, in a November 2006 rating 
decision, the RO granted the veteran's claim for service 
connection for IBS, effective from August 1, 2003.  There is 
no evidence of a claim for this disorder filed any earlier 
than August 1, 2003.


CONCLUSIONS OF LAW

1.  Diffuse arthralgia (claimed as joint and muscle pains) 
was not incurred in or aggravated by active military service, 
nor may it be presumed to be due to an undiagnosed illness, 
nor are they related to active or inactive duty for training.  
38 U.S.C.A. §§ 101, 106, 1110, 1131, 1117, 5100-5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.6, 3.303, 3.317 
(2007).

2.  Migraine headaches were not incurred in or aggravated by 
active military service, nor may they be presumed to be due 
to an undiagnosed illness, nor are they related to active or 
inactive duty for training.  38 U.S.C.A. §§ 101, 106, 1110, 
1131, 1117, 5100-5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.6, 3.303, 3.317 (2007).

3.  The schedular criteria for an initial rating in excess of 
10 percent for IBS have not been met.  38 U.S.C.A. §§ 1155, 
5100-5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.114, Diagnostic Code 7319 (2007).

4.  The criteria for an effective date earlier than August 1, 
2003, for the grant of service connection for IBS are not 
met.  38 U.S.C.A. §§ 5100-5103A, 5107, 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also 73 
Fed.Reg. 23353-6 (April 30, 2008), effective May 30, 2008, 
for all claims filed on and after that date.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a March 2006 
letter, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess.  Further, as his claims 
for service connection for diffuse arthralgia and migraine 
headaches, an increased rating for IBS, and an earlier 
effective date for the grant of service connection for IBS, 
are being denied, as set forth below, there can be no 
possibility of prejudice to him.  As set forth herein, no 
additional notice or development is indicated in the 
appellant's claims. 
In a December 2003 and April 2004 letters, issued prior to 
the August 2004 and November 2006 rating decisions, the RO 
informed the appellant of its duty to assist him in 
substantiating his claims under the VCAA and the effect of 
this duty upon his claim.  We therefore conclude that 
appropriate notice has been given in this case.  

The claim for an earlier effective date for the grant of 
service connection for IBS, and an initial rating in excess 
of 10 percent for IBS, are downstream issues of August 2003 
claim for service connection awarded in the November 2006 
rating decision.  For such downstream issues, VA's General 
Counsel has held that a VCAA notice is not required where 
notice was afforded for the originating issue.  The General 
Counsel concluded that a Court decision suggesting otherwise 
was not binding precedent.  VAOPGCPREC 8-2003, 69 Fed.Reg. 
25180 (2004); see Grantham v. Brown, 114 F.3d 1156 (1997).  
See also Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing 
Dingess). 

Furthermore, as the veteran appealed an initially assigned 
disability rating, the Court's holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) is not applicable to his claim 
for an increased initial rating for IBS.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

Here, the Board notes that some of the veteran's service 
records are apparently unavailable according to the finding 
of a June 2004 RO memorandum that describes the repeated 
efforts to obtain the veteran's service records.  

Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Service Connection

A.	Legal Criteria

Under 38 U.S.C.A. §§ 1110 and 1131 a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ADUTRA or injury incurred or aggravated by IADT.  
38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In the present case, the veteran appears to be asserting that 
he suffers from disabilities that are manifestations of 
undiagnosed illness resulting from his service in the Persian 
Gulf region during Operation Desert Shield/Desert Storm.

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses.  
A veteran needs to show (1) that he is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that 
have become manifest either during active military, naval or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 
Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).

Manifestations of an undiagnosed illness or multisymptom 
illness include, but are not limited to, fatigue, headache, 
muscle pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b).  
The disabilities for which compensation has been authorized 
has been expanded to include medically unexplained chronic 
multisymptom illness, such as chronic fatigue syndrome.  38 
C.F.R. § 3.317(a)(2)(i).

On March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118 (West 2002). Essentially, 
these changes revised the term "chronic disability" to 
"qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability" to include (a) 
an undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2)(B).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a). "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. 3.317(a)(3); Neumann, supra.  Thus, 
although medical evidence of signs or symptoms is clearly not 
required to grant a claim, the regulation does require that 
there be some objective, independently verifiable evidence of 
the symptoms.  Id.

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317.  The veteran's military records document that he 
served in Southwest Asia from February to May 1991, 
indicating he served there during the Persian Gulf War.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, a veteran must establish the existence of a disability 
and a connection between the veteran's service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.	Factual Background and Legal Analysis

1.	Diffuse Arthralgia (claimed as joint and muscle 
pains)

The veteran contends that he has diffuse arthralgia, claimed 
as joint and muscle pains, due to an undiagnosed illness 
incurred during his service in Southwest Asia during the Gulf 
War.

Service treatment records reflect that the veteran was 
treated on one occasion, in January 1991, for complaint of 
right knee pain for three days.  He reported that his leg 
gave way while walking and he had constant radiating pain 
with increased activity.  On examination, there was no 
swelling, fluid, tenderness, or catching when manipulated and 
the knee was stable.  Mild arthritis was diagnosed and anti-
inflammatory medication was prescribed.  When examined for 
release from active service and redeployment, in April 1991, 
the veteran's upper and lower extremities and musculoskeletal 
system were normal.

While the post-service medical evidence of record shows that 
the veteran has complained of persistent joint and muscle 
pain, there is no objective evidence that he has a chronic 
arthralgia disability.  In this regard, the Board notes that 
a June 1998 VA examination report reflects the veteran's 
complaints of aching in his elbows and shoulders with 
exercise that appeared to be progressive with no limitation 
of joint motion.  But there was no swelling, deformity or 
decrease in range of joint motion found on examination.  
Further, private treatment records from S.P., D.O., dated 
from April 2000 to March 2004, describe the veteran as a 
physically active, athletic, strong individual with a 
muscular build (noted in September 2002).  In October 2003, 
the veteran complained of a pain down his left hamstring area 
into the back of the knee, of late, but there was no related 
diagnosed disorder.

In a December 2003 signed statement, the veteran's wife said 
he took medication for knee, shoulder, and elbow pain.

In a March 2004 record entry, Dr. S.P. noted that the veteran 
had a more vigorous exercise routine and, otherwise, felt 
well.  The veteran was advised to include more aerobic 
activity to reduce his weight.   

An April 2004 VA examination report, regarding chronic 
fatigue syndrome, reflects that the veteran, who was 32 years 
old, worked full time, as a special agent with the Department 
of Homeland Security.  He denied having migratory joint pain, 
and reported isolated intermittent joint pains in the elbows, 
knees, and, occasionally, in the left shoulder and lower 
back.  He denied any myalgias.  On examination, the veteran's 
muscles were firm and symmetric, with full range of motion, 
and no joint swelling or effusion, muscle spasm, atrophy, or 
laxity.  There was minimal tenderness to palpation at the 
humeral head and lateral epicondyles.  There were no 
objective findings to support a diagnosis of chronic fatigue 
syndrome.

In May 2004, the veteran underwent a VA orthopedic 
examination.  According to the examination report, the 
veteran reported pain in his left knee, bilateral hips and 
hands, especially the proximal interphalangeal (PIP) joints, 
and his left shoulder.  He said he had left knee pain and the 
knee gave out.  He described stiffness and a dull achy pain 
with joint crepitus, but denied redness or swelling and had 
no history of shoulder dislocation.  His symtoms began in 
1995 and were constant, but worsened pain usually occurred in 
the evening and was relieved by Motrin, daily exercise, and a 
heating pad.  He had no joint surgery and the pain had no 
effect on his activities of daily living.  He denied having 
any injury in service.

On examination, the veteran ambulated to the examination 
alone and without a mechanical aid.  He had a normal gait and 
posture.  His shoulders, hands, knees, and hips were 
symmetrical without swelling, tenderness, crepitus, erythema, 
or deformity, and all had normal range of motion.  The 
veteran was able to repeatedly forward flexion a 5-pound 
weight in each hand and do knee flexes with 2-pound weights 
on his ankles.  Results of x-rays of the veteran's knees, 
hips, shoulders, and hands were negative.  The diagnosis was 
diffuse arthralgia.  The examiner stated that the veteran's 
examination was unremarkable, that radiological evidence was 
within normal limits, and that there was "no evidence of an 
orthopedics disease process".  

In sum, the objective medical findings demonstrate that the 
veteran does not currently have any type of disorder 
manifested by joint or muscle pain.  There were no complaints 
or findings of joint or muscle pain during any period of 
verified active service, other than the single report of 
right knee pain in January 1991 when mild arthritis was 
diagnosed, but was not confirmed by x-ray.  Although the May 
2004 VA examiner diagnosed diffuse arthralgia, the examiner 
said that there was no objective or radiographic evidence of 
an orthopedic disease process.  X-rays of the veteran's 
hands, hips, knees, and shoulders were read as negative.  
This is entirely consistent with the private medical records 
from Dr. S.P. that describe the veteran as a physically 
active, athletic, and strong individual, with a muscular 
build.

Here, the Board finds that the objective medical evidence 
does not show that the veteran has a chronic arthralgia 
disability resulting from an undiagnosed illness or a 
medically unexplained multisymptom illness.  In fact, while 
the veteran was afforded a VA examination to determine the 
nature and etiology of his complaints of joint and muscle 
pain, the Board notes that he was not found to have a chronic 
disability associated with his orthopedic processes.  See 
Degmetich, Brammer, Rabideau, supra.  There are no objective 
indications of a chronic disability and physical examinations 
do not show objective findings.  Id.  Therefore, the record 
contains no medical evidence that the veteran has diffuse 
arthralgia (claimed as joint and muscle pains) resulting from 
an undiagnosed illness or a medically unexplained 
multisymptom illness.  See Brammer, Rabideau, Degmetich, 
supra.

As such, the preponderance of the evidence is against the 
veteran's claim for service connection for diffuse arthralgia 
(claimed as joint and muscle pains) as due to an undiagnosed 
illness, and the claim must be denied. 

As to the veteran's belief, stated in his written documents, 
that he currently has a disorder manifested by joint and 
muscle pains, the Board notes that he is competent to report 
factual matters of which he had first-hand knowledge, e.g., 
symptoms he experienced in-service, reporting to sick call, 
being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus his 
statements regarding causation are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
There is no evidence showing, and the veteran does not 
assert, that he has had sufficient medical training to 
provide competent medical evidence as to the etiology of his 
claimed joint and muscle pain disorder.

The objective medical evidence, or lack thereof, is more 
probative than the veteran's and his wife's assertions of 
joint and muscle pain symptoms since service.  As such, 
service connection for diffuse arthralgia (claimed as joint 
and muscle pain) is not warranted.  The preponderance of the 
evidence is against the claim and there is no reasonable 
doubt to be resolved.

The Board has considered the doctrine of the benefit of the 
doubt but the evidence is not so evenly balanced as to raise 
a reasonable doubt in this case.  38 U.S.C.A. § 5107(b).

2. Migraine Headache

The veteran also contends that he has migraine headaches due 
to an undiagnosed illness incurred during his service in 
Southwest Asia during the Gulf War.

Service treatment records reflect that on a report of medical 
history completed when he was examined for enlistment into 
the National Guard in February 1990, the veteran checked no 
to having a head injury and frequent or severe headache.  
When examined that day, a neurologic abnormality was not 
reported.  When examined for reemployment in April 1991, a 
neurologic abnormality was not noted.  

Post service, the private treatment records from Dr. S.P. 
reflect that, in July 2003, the veteran was first treated for 
complaints of left-sided facial pain that was a new symptom 
that began the previous week.  He had no prior history of 
headaches and reported sustaining a closed head injury in a 
motor vehicle accident in 1989.  The diagnosis was left-sided 
headache.  The differential diagnosis at that time included 
atypical Lyme presentation, migraine equivalent, and muscle 
tension headache.  When seen the next week, hypoglycemic 
headache was noted.  In August 2003, the assessment was to 
suspect new onset migraine.  Results of a magnetic resonance 
image (MRI) of the head performed that month were normal.  In 
September 2003, mixed headache with migraine and muscle 
tension features was assessed.

In her December 2003 statement, the veteran's wife said that 
he took prescribed medication for migraine headaches.

The April 2004 VA examination report reveals that the veteran 
said he was recently diagnosed with migraine headaches for 
which he took prescribed medication.

In May 2004, the veteran underwent VA neurological 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records.  He 
complained of having frequent and severe headaches associated 
with nausea and seeing floats before his eyes.  He said that 
results of an October 2003 MRI of his head were normal.  The 
diagnosis was frequent migraine headaches.
According to a May 2005 VA psychological examination report, 
the veteran gave a history of hitting his forehead in a car 
accident in 1989.  He received stitches but did not lose 
consciousness and never had any seizures.  He denied having 
any emotional problems and said he had a sleep problem 
because he got up once a night.  A diagnosed psychological 
disorder was not reported.

The Board notes that the veteran's claimed disorder has been 
diagnosed as migraine headaches, and accordingly there is no 
basis for his claim that a disorder manifested by migraine 
headaches is due to an undiagnosed illness occasioned by 
service in the Persian Gulf.  In this regard, both Dr. S.P. 
and the May 2004 VA examiner identified the veteran's claimed 
headache disorder as attributed to migraine headaches.  Thus, 
the relevant medical evidence does not show that the veteran 
currently has an undiagnosed illness that can be related to 
service under the provisions of 38 C.F.R. § 3.317.  As the 
veteran's claimed disorder has been diagnosed, the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot be used to 
establish service connection.  See 38 C.F.R. § 
3.317(a)(1)(ii).

In cases such as this, where there is a diagnosis, the case 
must be decided on a direct basis.  Turning to a review of 
this claim on a direct basis, the Board notes that the 
service medical records are not referable to complaints or 
diagnosis of, or treatment for, a headache disorder.  The 
evidence of record shows that the first objective medical 
findings of a headache disorder were not until July 2003, as 
noted by Dr. S.P.  However, there has been no competent 
medical evidence linking the veteran's diagnosed migraine 
headaches to a period of active military service.  

While we are sympathetic to the veteran's belief that his 
diagnosed migraine headache disorder is related to his period 
of Gulf War service, and note that he is competent to report 
symptoms he experienced in-service, neither he nor his wife 
is not qualified to render an opinion as to whether the 
currently diagnosed migraine headaches are related to 
service.  See Washington v. Nicholson, Espiritu v. Derwinski, 
Routen v. Brown, supra.  The objective medical evidence, or 
lack thereof, is more probative in this case.

Accordingly, for reasons cited above, the preponderance of 
the evidence is against the claim and there is no reasonable 
doubt to be resolved.  The Board has considered the doctrine 
of the benefit of the doubt but the evidence is not so evenly 
balanced as to raise a reasonable doubt in this case.  38 
U.S.C.A. § 5107(b).


III. Increased Initial Rating for IBS

                           A.  Factual Background

Private medical records indicate that, in February 1997, the 
veteran was seen with complaint of right-sided abdominal pain 
and vomiting and underwent an appendectomy and a Meckel's 
diverticulectomy.

A June 1998 VA examination report includes the veteran's 
complaints of intermittent abdominal pain, nausea and 
vomiting in 1990 while in the Persian Gulf.  His symtoms 
progressed over the years.  In February 1997, he was 
privately hospitalized with pain, vomiting, and suspected 
appendicitis, and found to have severe inflammation of a 
Meckel's diverticulum that was resected.  The veteran said 
his symtoms improved since the surgery but he noted episodes 
of mid-lower abdominal pain and vomiting that occurred 
approximately once a month and lasted several days to two 
weeks.  He had a recent episode associated with diarrhea.  
The symtoms were gone by the time he saw a private 
gastroenterologist  His appetite was good and his current and 
usual weight was 180 pounds.  He was 5 feet 8 inches tall.  
On examination, there was mild mid to right lower abdominal 
tenderness without rebound.  No organs or masses were 
palpable.  The clinical impression was status post Meckel's 
diverticulum resection in February 1997.

Dr. S.P.'s records indicate that, when seen in May 2001, the 
veteran was 5 feet 9 inches tall and weighed 199 pounds.  
When seen in October 2003, the veteran denied having any 
gastrointestinal problems.  

In her December 2003 signed statement, the veteran's wife 
said that he had stomach/intestinal problems for the seven 
years that she knew him and took medication for diarrhea.

As noted above, the April 2004 VA examination for chronic 
fatigue syndrome reflects that the veteran worked full time, 
as a special agent with the Department of Homeland Security, 
and there were no objective findings to support the criteria 
for a diagnosis of chronic fatigue syndrome.

In May 2004, the veteran underwent VA examination.  According 
to the examination report, he was seen regarding a complaint 
of vague abdominal discomfort that he experienced for the 
past decade.  He gave a long-standing history of abdominal 
pain and discomfort.  In 1997, after a bout of severe right 
upper and lower quadrant pain, he underwent an appendectomy 
and had a Meckel's diverticulum removed.  Thereafter, he 
continued to have one to two loose bowel movements daily. He 
also had crampy abdominal discomfort that did not seem to 
have changed significantly over time.  He denied any history 
of hematochezia, melena, nausea or vomiting.  He was 
constantly fatigued, that he attributed to chronic fatigue 
syndrome, and had migraine headaches.  It was also noted that 
the veteran was evaluated by multiple gastroenterologists, 
although he had not seen one in the past few years.

On examination, the veteran was well-nourished, well-hydrated 
and in no apparent distress.  His abdominal examination was 
unremarkable and bowel sounds were present.  There was no 
evidence of edema.  IBS was diagnosed.

In November 2006, the veteran underwent a VA examination.  
According to the examination report, the examiner reviewed 
the veteran's medical records.  She noted his report of 
having frequent diarrhea treated with hydration while in 
Saudi Arabia.  The veteran said that after his 1997 surgery, 
he developed diarrhea.  He complained of episodes of mid to 
lower abdominal pain and vomiting about once a month when 
examined by VA in June 1998.  It was noted that the veteran's 
complaint of diarrhea "all the time" persisted since that 
time.  When examined by VA in March 2004, he reported a 
longstanding history of abdominal pain and discomfort.  The 
VA examiner noted that the veteran's gastrointestinal symtoms 
did not seem to have changed significantly since that time.  
He described his regular bowel habit of having watery 
diarrhea twice a day and complained of bloating and crampy 
pain daily frequently relieved by having a bowel movement.  
He denied nocturnal symtoms and never saw blood or mucous in 
his stool  His symptoms were not associated with foods or 
stress.  He rarely had a change in his symtoms alternating 
with constipation.  He denied abdominal pain other than the 
previously described cramping, and denied nausea, vomiting, 
hemokinesis, or melena.  He took Imodium and Kaopectate on an 
as-needed basis.  

On examination, the veteran was alert, oriented, well-
groomed, well-nourished, and in no apparent distress.  He 
weighed 198.5 pounds.  He had no rashes or lesions.  His 
abdomen was soft and nontender, with no hepatosplenomegaly, 
and no masses or bruits.  The examiner noted that the 
veteran's gastrointestinal symtoms were caused by IBS and 
that resection of Meckel's diverticulum was not associated 
with longstanding complications for a clinical presentation 
such as the veteran's.

                     B.  Legal Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected IBS warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service- connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991)

The Board notes that this is a situation where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (holding that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings).  See also, 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The veteran's service-connected IBS is currently rated as 10 
percent disabling under DC 7319.  Under this diagnostic code, 
a noncompensable rating is warranted for IBS when it is mild; 
disturbances of bowel function with occasional episodes of 
abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  
A 10 percent rating is warranted when it is moderate; 
frequent episodes of bowel disturbance with abdominal 
distress.  Id.  When the disorder is severe; diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, a 30 percent rating is assigned.  
Id.

Upon review of the probative medical evidence of record, the 
Board is of the opinion that an initial rating in excess of 
10 percent is not warranted for the veteran's service-
connected IBS.

The veteran has not described, nor has the clinical evidence 
shown manifestations which approach the criteria for a 30 
percent rating.  During the VA examination in May 2004, the 
veteran reported having one or two loose bowel movements per 
day with crampy abdominal discomfort that did not seem 
changed significantly over time and abdominal examination was 
unremarkable.  VA examination in November 2006 includes the 
veteran's complaint of diarrhea all the time since his 1997 
surgery, but he described a regular bowel habit of watery 
diarrhea twice a day, with bloating a crampy pain daily 
frequently relieved by having the bowel movement.  The 
veteran never saw blood or mucous in his stool and rarely had 
a change in his symptoms alternating with constipation.  He 
denied abdominal pain other than the previously described 
cramping and denied vomiting, nausea, hemokinesis, or melena.  
He weighed 198 pounds.  His abdomen was soft and nontender.  
Furthermore, Dr. S.P.'s records are not reflective of any 
gastrointestinal complaints.  Based upon the evidence of 
record, the Board finds the veteran's service-connected IBS 
has been manifested by less than the criteria for a 30 
percent rating.  There is no evidence in the examination or 
treatment records of increased severity to support a 30 
percent rating.  The preponderance of the evidence is against 
the claim.

Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt. 38 U.S.C.A. § 
5107(b).

At no point does the record present evidence sufficient to 
invoke the procedures for the assignment of any higher 
evaluation on an extra-schedular basis, pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2007).  In this regard, the Board notes that 
the IBS disability is not objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the currently assigned 10 percent rating) when all the 
evidence of record is considered for the period in question.  
There also is no objective evidence that the disability 
warrants frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1); see also Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally, in view of the holding in Fenderson, the Board has 
considered whether the veteran is entitled to a "staged" 
rating for his service-connected IBS, as the Court indicated 
can be done in this type of case.  Based upon the record, we 
find that at no time since the veteran filed his original 
claim for service connection has the disability on appeal 
been more disabling than as currently rated under the present 
decision of the Board.

IV.  Earlier Effective Date for the Grant of Service 
Connection for IBS

The veteran seeks an effective date earlier than August 1, 
2003, for service connection for IBS.  He has indicated, in 
his January 2007 substantive appeal, that a more appropriate 
date for the award would be in January 1998.

The record reflects that, on January 26, 1998, the veteran 
submitted a claim for service-connected disability 
compensation for "Persian Gulf Disease resulting in removal 
of [Meckel's] diverticulum and other symtoms", but his claim 
was not referable to IBS.  Private medical records dated in 
February 1997 reflect his treatment for Meckel's diverticulum 
and, in a May 1998 signed statement, he said his form of 
diverticulitis was extremely rare.  A June 1998 VA 
examination report includes a diagnosis of status post 
Meckel's diverticulum resection in February 1997.  In a May 
1999 rating decision, the RO denied service connection for 
status post Meckel's diverticulum resection, on the basis 
that the veteran's service medical records were not referable 
to findings of the claimed disorder that was a known clinical 
diagnosis.  In a letter dated that month, the RO advised the 
veteran of its determination and his appellate rights.  He 
did not appeal and the decision became final.

On August 1, 2003, the RO received the veteran's request to 
reopen his claim for gastrointestinal and irritable bowel 
problems.  Evidence added to the record at that time includes 
some service records, Dr. S.P's treatment records, and the 
May 2004 and November 2006 VA examination reports, that 
include a diagnosis of IBS.

In a November 2006 rating decision, the RO granted the 
veteran's claim for service connection for IBS and assigned 
an initial 10 percent rating, effective from August 1, 2003.  
As noted above, he appealed the initial rating assigned to 
his service-connected IBS.  

In December 2006 and January 2007 written statements, the 
veteran requested an earlier effective date than August 1, 
2003, for the award of service connection for IBS and, in 
January 2007, said that January 1998, when he first filed his 
claim would be a more appropriate date.

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by a regulation which 
provides that the effective date for disability compensation 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
The date of entitlement to an award of service connection 
will be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, it will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an application is received. While the term "application" 
is not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably, and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2006); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155.  See Norris v. West, 12 Vet. App. 
413, 421 (1999), distinguishing between an original claim and 
a claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization, under 
38 C.F.R. § 3.157 (2007).

In the present case, however, there is no contention made by 
the veteran or his representative, nor does the record 
reflect, that the veteran's grant of service connection for 
IBS was based upon a claim filed within the first year after 
he left service in 1995.  Moreover, the present appeal arose 
from the RO's actions with regard to the veteran's reopened 
claim for service connection for gastrointestinal and 
irritable bowel symtoms, filed in 2003, with respect to 
which, after service connection for IBS was granted (and a 10 
percent rating was eventually assigned), he sought an earlier 
effective date.  Thus, the exception for claims filed shortly 
after service is not for application in the instant case.

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of August 1, 
2003, is the earliest effective date assignable for service 
connection for IBS, as a matter of law.  The date of receipt 
of the veteran's original claim seeking service connection 
for this disorder was more than one year after his separation 
from service in 1995.  Accordingly, the applicable regulation 
dictates that the effective date is the later of the date of 
receipt of the claim, or the date entitlement arose.

Here, the veteran claimed service connection for Persian Gulf 
Disease resulting in removal of Meckel's diverticulum and 
other symtoms, and his claim was denied by the RO in May 
1999.  The veteran was notified in writing of the RO's 
action, did not appeal, and the decision became final.  
Moreover, there has been no argument that there was clear and 
unmistakable error in this rating.  He next sought to have 
the claim for service connection reopened, filing a request 
on August 1, 2003 for service connection for gastrointestinal 
and irritable bowel problems, and, after reviewing additional 
evidence, the RO granted the veteran's claim in the November 
2006 rating decision, that was effectuated from the date of 
receipt of the reopened claim.  See Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998), to the effect that "a claim must 
be filed in order for any type of benefit to be paid."

Although, in his written statements in support of his claim, 
the veteran contends that service connection should be 
granted from January 1998, there was no objective medical 
evidence on file indicating that the veteran's claimed 
disability was shown by the evidence of record.  Moreover, in 
May 1999, the RO denied the veteran's claim for service 
connection for Meckel's diverticulum.  See Boggs v. Peake, No 
2007-8137 (Fed. Cir. Mar. 28, 2008) (to the effect that 
claims based upon distinctly and properly diagnosed diseases 
or injuries must be considered separate and distinct claims); 
see also, Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) 
(where a prior claim for service connection has been denied, 
and a current claim contains a different diagnosis (even one 
producing the same symptoms in the same anatomic system), a 
new decision on the merits is required).  The May 1999 action 
is final and it was the veteran's August 2003 reopened claim, 
seeking service connection for gastrointestinal and irritable 
bowel symptoms, that ultimately led to the November 2006 
rating action, in which service connection was granted, 
effective from August 1, 2003, and the 10 percent disability 
rating ultimately assigned from that date.

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
service connection for IBS any earlier than that which has 
been currently assigned, i.e., August 1, 2003.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

Service connection for diffuse arthralgia (claimed as joint 
and muscle pains) including as due to an undiagnosed illness 
due to environmental exposures during service in Southwest 
Asia, is denied.

Service connection for migraine headaches, including as due 
to an undiagnosed illness due to environmental exposures 
during service in Southwest Asia, is denied.

An initial evaluation in excess of 10 percent for irritable 
bowel syndrome is denied.

An effective date earlier than August 1, 2003, for the grant 
of service connection for IBS is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


